Citation Nr: 0946021	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a hearing officer at the RO in 
June 2009.  A transcript of the hearing has been associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2009 request, the Veteran's representative 
indicated that the Veteran desired a hearing before the 
Board.  He asked that the Veteran be scheduled for either a 
Board travel board or videoconference hearing and indicated 
that the Veteran desired the type of hearing that was first 
available.  Accordingly, the appeal is remanded for the 
following action:

The Veteran is to be scheduled for a 
hearing at the RO before a member of the 
Board.  As noted, he should be scheduled 
for a travel board hearing or 
videoconference hearing, depending on 
which type is first available.  

After the appellant has been afforded an opportunity to 
appear at a hearing before a 


Veterans Law Judge, the RO need not take any further 
adjudicatory action, but should return the claims folder to 
the Board for further appellate review.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


